DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-4, 6-9, 13-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Neither Omori, Li, nor Horn teaches a train monitoring system using a train monitoring device that is mounted on a train and uses a plurality of cameras for imaging around the train from different sides, wherein the train monitoring device includes a control unit and a speed recognition unit configured to recognize a speed of the train, wherein the control unit is configured to: when the train stops at a station, select one of the plurality of cameras as a rear imaging camera for imaging a rear side in a traveling direction of the train based on a side where a platform is located; after the train departs from the station, acquire image data imaged by the rear imaging camera; and transmit the image data to the outside, and wherein the control unit is further configured to, when it is recognized that the train stops and a door of the train is opened and then the door of the train is closed, start imaging with the rear imaging camera when the speed recognized by the speed recognition unit reaches a first preset speed, stop the imaging by the rear imaging camera when the speed reaches a second preset speed higher than the first preset speed, and acquire the image data in claim 2 as asserted by the applicants, pages 7-12 of the remarks, filed on 06/03/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425